                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3060

     vs.
                                                             ORDER
ALEXANDER M. KINGSTON,

                  Defendant.


      Defendant has orally moved to continue the trial because the parties are
currently engaged in plea discussions. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s oral motion to continue is granted.

      2)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on August 26, 2019, or as soon thereafter as
            the case may be called, for a duration of three (3) trial days. Jury
            selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and August 26, 2019, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
      local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

Dated this 26th day of June, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
